
	
		I
		112th CONGRESS
		1st Session
		H. R. 3621
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain adjustable
		  metal lighting fixtures.
	
	
		1.Certain adjustable metal
			 lighting fixtures
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Adjustable metal lighting fixtures, with a parabolic or
						ellipsoidal reflector, each capable of being focused and with a color-media
						holder, the lamp enclosure in a U-shaped mounting yoke allowing 360 degree
						rotation on an axis perpendicular to the projection path of the light and with
						plastic-covered locking handle and clutch mechanism intended to allow
						adjustment of the fixture in multiple directions and to lock the fixture for
						prolonged use, the foregoing whether for mounting with a c-clamp to a pipe or
						with any other suitable hanging mechanism for mounting to a structurally sound
						surface capable of supporting the fixture (provided for in subheading
						9405.40.60) FreeNo changeNo changeOn or before 12/31/2014
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			(c)Retroactive
			 ApplicationNotwithstanding section 514 of the Tariff Act of 1930
			 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with
			 U.S. Customs and Border Protection before the 90th day after the date of the
			 enactment of this Act, any entry, or withdrawal from warehouse for consumption,
			 of any article—
				(1)that was made on
			 or after January 1, 2011, and before the 15th day after the date of the
			 enactment of this Act, and
				(2)with respect to
			 which there would have been no duty if the amendment made by subsection (a)
			 applied to such entry or withdrawal,
				shall be
			 liquidated or reliquidated as if such amendment applied to such entry or
			 withdrawal.
